ACCEPTED
                                                                                               01-14-00954-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         7/24/2015 10:12:34 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                   NO.Ol-14-00954-CR

RALPH GARCIA, JR.,                             IN THE COURT OF APPEALS
                                                                  FILED IN
        APPEllANT                                                  1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                   7/24/2015 10:12:34 AM
v.                                             FIRST          SUPREME        JUDICIAL
                                                                   CHRISTOPHER A. PRINE
                                               DISTRICT                     Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of MURDER, and was sentenced on 10/22/2014.
   The trial case was styled as State of Texas v. Rolph Garcia, Jr., in the 405 th Judicial
   District Court of Galveston County, Texas, Cause No. 12-CR-2430. Appellant
   filed timely Notice of Appeal. The Appellant's brief was filed with this Court on
   6/24/2015.

2. The present due date for filing the State's brief is 7/24/2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 9/24/2015.

5. The State requests this extension not for delay but because during the last seventy-

                                               1
   five days, the undersigned attorney for the State:

          •   Completed a State's supplemental brief in JOllathall Leal v. State, 14-13-
              00208-CR on May 22, 2015.

          • Attended the 2015 Robert O. Dawson Conference on Criminal
            Appeals CLE in Austin from May 27 to May 29, 2015.

          • Completed a State's response brief in Lzmar H'II/ter v. State, 01-14-
            00895-CR, on 7/7/2015.

          •   Handled      46    expunctions     and        nondisclosures,   and
              misidentification expunctions.

          •   Completed 3 post-conviction writ answers on case numbers: 11-
              CR-0345-83-1 (Mario Meza); 00-CR-1444-83-1 (Eldred Rtid); 12-CR-
              3307-83-1 (Thaddms Williams).

        WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until September 24,
2015.
                                  Respectfully submitted,
                                 JACK ROADY
                                 CRIMIN   DISTRICT ATTORNEY
                                 GAL    TON COUN , TEXAS



                                         ,vJV\j /LINDBLADE
                                  As' nt Criminal District Attorney
                                  600 59 th Street, Suite 1001
                                  Galveston County, Texas 77551
                                  Tel.(409)766-2355, fax (409)766-2290
                                  State Bar Number: 24062850
                                  allison.lindblade@co.galveston.tx.us



                                           2
                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 260 words.




                                        ASSistant Criminal District Attorney
                                        Galveston County, Texas


                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was faxed/ emailed/ eFiled / or mailed to Joseph Salhab, Attorney for Appellant, at

joscphsalhab@mindspring.com or 2028 Buffalo Terrace, Houston, TX 77019, on July

24,2015.




                                               ~~\JN      LINDBLADE
                                               As istant Criminal District Attorney
                                               Galveston County, Texas




                                           3
                                                      AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


                Before me, the undersigned authority, on July 24, 2015, appeared Allison

Lindblade, who by me duly sworn did depose and state on oath the following:

                            "I, Allison Lindblade, Attorney for the State of Texas, have read

                the Motion for Extension of Time to File the State's Brief, and swear that

                the infonnation contained therein is true and correct."




                                                    1\     t Criminal District Attorney
                                                    Galveston County, Texas



               SWORN TO AND SUBSCRIBED before me onJuly 24, 2015.


   ,II'''''"
§~~>J:  ~~'.             HEATHER GRUBEN
i~:,~·t'i           NOlarv Public. Stote 01 Texas
\~.~-'~"/~            MV Commission Expires
 "':':,;*~;:'$:-~         May 06, 2019              NOTARY PUBLIC in and for
                                                    the State of Texas




                                                             4